
	
		I
		112th CONGRESS
		1st Session
		H. R. 2276
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Ms. Wasserman Schultz
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Director of the United States Patent and
		  Trademark Office to conduct a study on effective ways to provide confirming
		  genetic diagnostic test activity where gene patents and exclusive licensing
		  exist, and for other purposes.
	
	
		1.Study on genetic
			 testing
			(a)In
			 generalThe Under Secretary of Commerce for Intellectual Property
			 and Director of the United States Patent and Trademark Office (in this section
			 referred to as the Director) shall conduct a study on effective
			 ways to provide independent, confirming genetic diagnostic test activity where
			 gene patents and exclusive licensing for primary genetic diagnostic tests
			 exist.
			(b)Items included
			 in studyThe study shall include an examination of at least the
			 following:
				(1)The impact that
			 the current lack of independent second opinion testing has had on the ability
			 to provide the highest level of medical care to patients and recipients of
			 genetic diagnostic testing, and on inhibiting innovation to existing testing
			 and diagnoses.
				(2)The effect that
			 providing independent second opinion genetic diagnostic testing would have on
			 the existing patent and license holders of an exclusive genetic test.
				(3)The impact that
			 current exclusive licensing and patents on genetic testing activity has on the
			 practice of medicine, including but not limited to the interpretation of
			 testing results and performance of testing procedures.
				(4)The role that cost
			 and insurance coverage have on access to and provision of genetic diagnostic
			 tests.
				(c)Confirming
			 genetic diagnostic test activity definedFor purposes of this
			 section, the term confirming genetic diagnostic test activity
			 means the performance of a genetic diagnostic test, by a genetic diagnostic
			 test provider, on an individual solely for the purpose of providing the
			 individual with an independent confirmation of results obtained from another
			 test provider’s prior performance of the test on the individual.
			(d)ReportNot
			 later than 9 months after the date of the enactment of this Act, the Director
			 shall report to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives on the findings of the study
			 and provide recommendations for establishing the availability of such
			 independent confirming genetic diagnostic test activity.
			
